


2012-2013 Executive Officer
Transition Incentive Compensation Plan (“Transition Plan”)


I.
Purpose and Administration



The purpose of this Transition Plan effective January 1, 2012 is to assist in
the transition of the Bank's executive incentive plan from a plan without a
deferred component to one with a deferred component. The Transition Plan shall
be administered consistent with the terms of the Bank's 2012 Executive Officer
Incentive Compensation Plan (“2012 Plan”), excluding those provisions governing
deferred awards. Capitalized terms used in this Transition Plan but not defined
herein shall have the meanings ascribed to them under the 2012 Plan and the
definitions of “disability,” “involuntary termination,” and “retirement” shall
also have the meanings ascribed to them under the 2012 Plan. Unless expressly
set forth otherwise in this Transition Plan, payments under the Plan are
intended to satisfy the “short-term deferral” exception under Section 409A of
the Internal Revenue Code (“Code”).


II.
Goals



The annual goals under the 2012 Plan shall serve as the 2012 goals under this
Transition Plan. The annual goals established under any 2013 executive incentive
compensation plan shall serve as the 2013 goals under this Transition Plan.


I.
Transition Award Levels



The award levels under this Transition Plan for each of 2012 and 2013 are set
forth below, expressed as a percentage of the participant's base salary:


Participant Level
 Threshold
Incentive Award Opportunity
 Target
Incentive Award Opportunity
 Maximum
Incentive Award Opportunity
Level A
(2012) 11.40%
(2013) 8.60%
(2012) 20%
(2013) 15%
(2012) 28.5%
(2013) 21.5%
Level B
(2012) 8.55%
(2013) 6.45%
(2012) 14.3%
(2013) 10.7%
(2012) 20%
(2013) 15%
Level C
(2012) 5.7%
(2013) 4.3%
(2012) 11.4%
(2013) 8.6%
(2012) 17.1%
(2013) 12.9%





II.
Transition Award Determinations and Payouts



The 2012 Transition Award payments shall be made by March 15, 2013, at the same
time as the Bank makes payment of the 2012 Current Incentive Award payment under
the 2012 Plan. 2013 Transition Award payments shall be made by March 15, 2014 at
the same time as the Bank makes payment of the current amount of any 2013
incentive awards. In no event shall the aggregate amount of any Transition Award
payment, Current Incentive Award and Deferred Incentive Award installments paid
to a participant in any payment year exceed 100 percent of the participant's
base salary.




